MEMORANDUM **
Antonio Solanos Davalos and Juana Rodriguez Cruz, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ adoption and affirmance of an immigration judge’s denial of their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary hardship determination, as well as petitioners’ non-colorable claim that the agency deprived them of due process by failing to consider adequately the hardship factors in their case. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.